MURDOCK, Judge,
concurring in part and dissenting in part.
I concur in the main opinion to the extent that that opinion applies the doctrine of sovereign immunity in favor of the state-agency defendants and thereby grants the petition for a writ of mandamus as it relates to those defendants. In my view, however, the doctrine of sovereign immunity likewise protects the state-official defendants, who in this case are sued only in their official capacities in connection with a personnel decision involving a state employee. I therefore respectfully dissent from the main opinion’s denial of the petition with respect to those defendants.